Citation Nr: 0715913	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

What evaluation is warranted from August 29, 2002, for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
which granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 10 percent rating effective 
August 29, 2002.  In an October 2003 rating decision the 
rating was increased to 50 percent, effective from August 29, 
2002.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As part of a VA Form 21-4138, received by the Board in May 
2005, the veteran indicated that he had been in receipt of 
group therapy occurring at the VA center in Memphis.  Review 
of the claims file shows that the most recent VA medical 
records on file are dated in February 2004,.  Hence, there 
appear to be pertinent medical records that have yet to be 
associated with the claims file.  Additional development is 
therefore required.  38 U.S.C.A. § 5103 (West 2002).

The veteran's representative, as part of an April 2004 VA 
Form I-646, essentially argued that the veteran's service-
connected PTSD had worsened.  The Court has held that when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  The veteran 
was last afforded a VA PTSD examination in August 2003.  
Hence, the veteran should be scheduled for a new examination.

Of record is also an April 2005 Social Security 
Administration (SSA) notice letter.  The letter informed the 
veteran that he had been found to be entitled to monthly 
disability benefits beginning in September 2003.  Medical 
records considered in the adjudication of the SSA claim are 
not associated with the claims file, and there is no 
indication of an attempt to obtain such records.  As those 
records may contain information pertinent to the veteran's 
claim, VA is required to obtain them.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992); 38 C.F.R. § 3.159 
(2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 
497 (2006).  The notice should, among 
other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO should take the necessary 
steps to all records, including group 
therapy treatment records, from the VA 
medical facility located in Memphis, 
Tennessee dated from February 2004.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain these government records would 
be futile.  The RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  If no records 
are available, a formal written 
unavailability memorandum must be added 
to the claims file.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating PTSD, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his post 
traumatic stress disorder.  In addition 
to any other information required by the 
AMIE work sheet, the examiner must assign 
a Global Assessment of Functioning (GAF) 
score based on PTSD alone, and explain 
what the assigned score means.  The 
examiner must also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, to 
include whether PTSD alone renders the 
veteran unemployable.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

8.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  The RO 
should also consider whether "staged" 
ratings are appropriate in light of 
Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

